Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the Amendment filed on 04/28/2021.

Objection of Claim 12
Applicant has amended the claim as suggested by examiner and the claim objection is withdrawn. Please see the new claim objection for claim 20. 

Rejection of Claims 12-22 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant cites ¶ [0134] of the specification for the support of measured rates at which video luma Peak Signal to noise Ratio (PSNR) changes as a function of video bitrate for content delivered to each respective active media device”. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
The specification only discloses allocating bandwidth based on PSNR. Specifically ¶ [0134] of the specification for the corresponding written description. However, ¶ [0134] only discloses the slopes of the plot of the video luma PSNR vs. video bitrates, rather than rates at which PSNR changes. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.

Rejection of Claims 12-22 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that GUO does not teach measured rates at which PSNR changes. Specifically, GUO does not teach obtaining measurements, but instead GUO is used to model video quality as a function of bite rate in the abstract. Secondly, Applicant argues that GUO does not disclose using a 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
GUO teaches allocating spare bandwidth based on quality metric PSNR rate as a function of video bitrate. GUO explicitly teach PSNR as a bit rate curve (see the underlined citations). (¶ [0076], ¶ [0029], The video quality metric PSNR is a log like curve and, thus, the marginal quality gain at low bit-rate outweighs the marginal quality gain at high bit-rate to a large extent. In other words, if a strong peer which has already received 900 kbps and the system has a spare bandwidth of 100 kbps for allocation, it would be better to allocate this 100 kbps to a weak peer which is just receiving 300 kbps; Peak Signal-to-Noise Ratio (PSNR) is the standard objective metric to evaluate the quality of a compressed video and thus can be adopted as the utility function in layered video streaming. PSNR of a video coded at rate rc can be approximated by a logarithmic function β log(rc)). Moreover, any determined PSNR rate teaches “measured” PSNR rate. PSNR is calculated based on a bite rate using formula β log(rc) and the bite rate is changed and measured. Further, the primary reference is directed to allocating bandwidth. Then GUO is directed to allocating bandwidth as well, so GUO is pertinent to the problem of allocating bandwidth and thus analogous art. 
Further, RUSERT explicitly teaches determining PSNR rate by measuring rates at which luma PSNR changes as a function of bitrate (see underlined citations) (Fig.24, 32-33, 35  Table 7-8, ¶ [0318], ¶ [0314], ¶ [0047], ¶ [0347], ¶ [0356], Transcoding performance is measured by calculating bit-rate and PSNR … the PSNR for luma channel is measured (Y-PSNR); since higher PSNR usually requires higher bit-rate… The challenge is to reduce the bit-rate as much as possible and keep the PSNR highest; FIG. 24 is a diagram comparing peak-signal-to-noise-ratio ( PSNR) and bit-rate performance; The PSNR and bit-rate for each encoding is measured and denoted as Rate-Distortion (RD) pair; a common method to illustrate the coding performance in details is through the PSNR-bit-rate curves).


DETAILED ACTION
Double Patenting
	Applicant’s filing of terminal disclaimers dated on 04/28/2021 against the patent US 10,819,651 has been acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 is annotated as “Currently amended”, but however, the claim should be “Previously presented”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “measured rates at which video luma Peak Signal to noise Ratio (PSNR) changes as a function of video bitrate for content delivered to each respective active media device”. However, the specification only discloses allocating bandwidth based on PSNR. Applicant seems to rely on ¶ [0134] of the specification for the corresponding written description. However, ¶ [0134] only discloses the slopes of the plot of the video luma PSNR vs. video bitrates, rather than rates at which PSNR changes. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over XU (U.S. Patent No. 8,910,229 B1), in view of SCHMIDT (U.S. Pub. No. 2015/0381690 A1), and further in view of GUO (U.S. Pub. 2012/0110609 A1), and further in view of RUSERT (US 2016/0007050 A1), hereinafter XU-SCHMIDT-GUO-RUSERT.
Per claim 12, XU further teaches “A method for providing video content comprising: providing a HyperText Transfer Protocol-based live streaming client model ("HCM"): determining a bandwidth to allocate to a plurality of media devices using the HCM that is made up of a state-based HCM that is constructed for each of the plurality of media devices; … determining a number of active media devices associated with the plurality of media devices to allocate the determined bandwidth; for each respective one of the plurality of active media devices, determining a need parameter vector ("NPV"); and assigning a fraction of the bandwidth to each respective active media device based, at least in part, on … (iii) the NPV varied by a scalar quality value for each respective active media device using the HCM construct for each active media device” (Claim 12, Claims 1-2, ABSTRACT, Col.8, Ln.46-55; Col.9, Ln.21-23; A method for providing video content using a HyperText Transfer Protocol-based live streaming client model (“HCM”), the method comprising: determining a bandwidth to allocate to a plurality of media devices; determining a number of active media devices associated with the plurality of media devices to allocate the determined bandwidth; determining a need parameter vector (“NPV”) for each of the active media devices; and assigning a fraction of the bandwidth to each of the active media devices based on the NPV varied by a scalar quality value for each of the active media devices; determining, by a server, bandwidth to allocate to each of a plurality of media devices configured to provide video content using a HyperText Transfer Protocol-based live streaming client model (“HCM”)…wherein the server constructs a state-based HCM for each of the plurality of media devices; A method for providing video content from a server to a plurality of media devices is disclosed, the method comprising: determining, by the server, the bandwidth to allocate to each of the plurality of media devices using a hypertext transfer protocol-based live streaming client model or a need parameter vector and providing the allocated bandwidth to each of the plurality of media devices, wherein the video content is transmitted in a plurality of segments from the server, and wherein each segment is transmitted at a bitrate that may vary from segment to segment; a solution that schedules chunks and determines their bitrates for each client for a period of time defined by a schedule window (such as schedule window 310) is desirable…N clients playing different HLS programs, determine optimal rates for each HLS client that maximizes the utilization of network bandwidth while maintaining good video quality for each client; To predict the client behavior and learn its status, content server 305 builds a state-based HCM for each client or media device). 
Moreover, XU discloses determining allocation of bandwidth and bitrate (assigning a fraction of bandwidth) based on bottleneck issue associated with media devices. (Col.13, Ln.12-23; Claim 19-20; Col.1, Ln.18; a network bottleneck issue on the client end may occur. This may occur when the end network on client side (e.g., 802.11g/n Wi-Fi home network) significantly slows down, and its bandwidth drops below the scheduled bit rate. To address this issue, a history of download rate of previous HLS chunks can be stored. Thus, in some embodiments, the content server 305 checks if a client's previous download rate is higher than the scheduled weighted network bandwidth before sending the chunk requested by HLS client. If not, a new lower rate is calculated based on previous download rate history and HLS client information; determining an adjustment factor for assigning the fraction of the total bandwidth to each active media device…wherein the adjustment factor is based on…a bottleneck occurs at the active media device; in-home streaming over wired connections). Xu further discloses that the bottleneck issue is based on stored historical rate. Although “stored historical rate” is very similar to determining bandwidth constraint, XU does not explicitly disclose determining bandwidth constraints. Therefore XU does not explicitly teach “determining bandwidth constraints associated with each of said plurality of media devices…based…on (i) said bandwidth constraints associated with each respective active media device”.
In analogous teaching of managing bottleneck issue for streaming, SCHMIDT explicitly teaches measuring bandwidth constraints associated with media devices for adapting bandwidth and bitrate (Fig.1, 2, ¶ [0008], ¶ [0013], ¶ [0015], ¶ [0032] and ¶ [0050-0051], Media players are able to start playback once enough of the beginning of the file has downloaded…Playback of progressively downloaded media files is often delayed by slow Internet connections and is also often choppy; Streaming media servers may also account for the transmission bandwidth and capabilities of the media player; For each temporal chunk, a number of different versions are created in advance, each created with different transcoding parameters, and optimized for different transmission bandwidth; the ABR server 102 provides the media streams to wireless or wired clients 108A-108D (alternatively collectively referred to hereinafter as clients(s) 108) over bandwidth constrained IP networks such as the Internet 114. The media streams are transcoded or transrated by the ABR server 102 to fit the network bandwidth available to the client 108. The ABR server 102 measures this bandwidth as the clients 108 request and download media data or segments using HTTP. The clients 108 may be in the user or subscriber's home and retrieve content over the home WiFi network implemented by WiFi router 112 from the subscriber's cable gateway ABR server 102B; the bandwidth measurement function on the ABR server 202 uses the TCP acknowledge messages (ACKs)… bandwidth measurements it receives from the BW measurement module 217The transcoder adaptive bitrate and resolution control module 218 makes dynamic changes to the video transcoder bit rate and/or resolution commands based on the conditioned or filtered bandwidth measurements it receives from the BW measurement module 217…bandwidth measurement values…at an increased bit rate …until the estimated BW measurements approach or exceed an upper threshold where it might be capped). 
Thus, given the teaching of SCHMIDT, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of determining a bottleneck associated with media devices based on measuring bandwidth constraints of SCHMIDT into determining allocation of bandwidth and bitrate based on a bottleneck associated with media devices of XU, such that allocation of bandwidth and bitrate would be determined based on measuring bandwidth constraints associated with media devices. One of ordinary skill in the art would have been motivated to do so because SCHMIDT recognizes that it would have been advantageous to consider constraints of bandwidth and capability on a user end (¶ [0008-0009] and ¶ [0013], Playback of progressively downloaded media files is often delayed by slow Internet connections and is also often choppy… if the network bandwidth is lower than the data rate required by the video file, the user would have to wait a longer period of time before playback can begin, and may experience choppy “on and off” playback; Streaming media servers may also account for the transmission bandwidth and capabilities of the media player). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of users’ bandwidth bottlenecks/constraints (based on measuring bandwidth constraints associated with media devices) as taught by SCHMIDT into another known method of users’ bandwidth bottlenecks/constraints (for adapting allocation of bandwidth and bitrate) as taught by XU to yield predictable and reasonably successful results of adapting allocation of bandwidth and bitrate based on measuring bandwidth constraints associated with media devices, especially given that both XU and SCHMIDT are in the same field of endeavor of adapting bitrate for user streaming (KSR MPEP 2143).
However, XU modified by SCHMIDT (hereinafter XU-SCHMIDT) does not teach assigning a bandwidth also based on “(ii) measured rates at which video luma Peak Signal to noise Ratio (PSNR) changes as a function of video bitrate for content delivered to each respective active media device”.
In analogous teaching, GUO teaches allocating spare bandwidth based on quality metric PSNR rate as a function of video bitrate (¶ [0076], ¶ [0029], The video quality metric PSNR is a log like curve and, thus, the marginal quality gain at low bit-rate outweighs the marginal quality gain at high bit-rate to a large extent. In other words, if a strong peer which has already received 900 kbps and the system has a spare bandwidth of 100 kbps for allocation, it would be better to allocate this 100 kbps to a weak peer which is just receiving 300 kbps; Peak Signal-to-Noise Ratio (PSNR) is the standard objective metric to evaluate the quality of a compressed video and thus can be adopted as the utility function in layered video streaming. PSNR of a video coded at rate rc can be approximated by a logarithmic function β log(rc)).
Thus, given the teaching of GUO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of allocating bandwidth based on PSNR rate as a function of video bitrate of GUO into allocating bandwidth to active media devices based on bandwidth constraints and NPV varied by a scalar quality value of XU-SCHMIDT, such that bandwidth would be allocated to active media devices based on PSNR rate as a function of video bitrate, bandwidth constraints, and NPV varied by a scalar quality value. One of ordinary skill in the art would have been motivated to do so because GUO recognizes that it would have been advantageous to allocate spare bandwidth to week peer instead of strong peer because PSNR is a log like curve (¶ [0076], The video quality metric PSNR is a log like curve and, thus, the marginal quality gain at low bit-rate outweighs the marginal quality gain at high bit-rate to a large extent. In other words, if a strong peer which has already received 900 kbps and the system has a spare bandwidth of 100 kbps for allocation, it would be better to allocate this 100 kbps to a weak peer which is just receiving 300 kbps). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of allocating bandwidth based on PSNR rate as a function of video bitrate as taught by GUO into another known method of allocating bandwidth to active media devices based on bandwidth constraints and NPV varied by a scalar quality value as taught by XU-SCHMIDT to yield predictable and reasonably successful results (KSR MPEP 2143).
However, XU-SCHMIDT modified by GUO (hereinafter XU-SCHMIDT-GUO) does not disclose the PSNR rate being measured luma PSNR rate. 
In analogous teaching, RUSERT teaches measuring rates at which luma PSNR changes as a function of bitrate (Fig.24, 32-33, 35  Table 7-8, ¶ [0318], ¶ [0314], ¶ [0047], ¶ [0347], ¶ [0356], Transcoding performance is measured by calculating bit-rate and PSNR … the PSNR for luma channel is measured (Y-PSNR); since higher PSNR usually requires higher bit-rate… The challenge is to reduce the bit-rate as much as possible and keep the PSNR highest; FIG. 24 is a diagram comparing peak-signal-to-noise-ratio ( PSNR) and bit-rate performance; The PSNR and bit-rate for each encoding is measured and denoted as Rate-Distortion (RD) pair; a common method to illustrate the coding performance in details is through the PSNR-bit-rate curves).
Thus, given the teaching of RUSERT, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of measuring luma PSNR rate as a function of bitrate of RUSERT into allocating bandwidth based on PSNR rate as a function of video bitrate of XU-SCHMIDT-GUO, such that bandwidth would be allocated based on measuring luma PSNR rate as a function of video bitrate. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of measuring luma PSNR rate as a function of bitrate as taught by RUSERT into another known method of allocating bandwidth based on PSNR as a function of video bitrate as taught by XU-SCHMIDT-GUO to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 13, XU further teaches “wherein the NPV is based or one or more of the following: video complexity, device profile, service priority level, and codec profile” (Claim 13, wherein the NPV is based or one or more of the following: video complexity, device profile, service priority level, and codec profile).

Per claim 14, XU further teaches “wherein video complexity is derived from video content as an estimation of a complexity of the video content” (Claim 14, wherein video complexity is derived from video content as an estimation of a complexity of the video content).

Per claim 15, XU further teaches “wherein the NPV is computed based on a complexity of video content for each segment” (Claim 15, wherein the NPV is computed based on a complexity of video content for each segment).

Per claim 16, XU further teaches “wherein the NPV is based on device profile” (Claim 16, wherein the NPV is based on device profile).

Per claim 17, XU further teaches “wherein the device profile indicates that an active device is undergoing a transition period requiring a modification to the bandwidth assigned to the active device” (Claim 17, wherein the device profile indicates that an active device is undergoing a transition period requiring a modification to the bandwidth assigned to the active device).

Per claim 18, XU further teaches “wherein the transition period is one or more of the following: a channel change, a pause or resume, a seek, a complete, and a join” (Claim 18, wherein the transition period is one or more of the following: a channel change, a pause or resume, a seek, a complete, and a join).

Per claim 19, XU further teaches “determining an adjustment factor for assigning the fraction of the bandwidth to each active media device” (Claim 19, determining an adjustment factor for assigning the fraction of the total bandwidth to each active media device).

Per claim 20, XU further teaches “wherein the adjustment factor is based on one or more of the following: the NPV for an active media device is over budget, the NPV for an active media device is under budget, an active media device completes playback, and a bottleneck occurs at an active media device” (Claim 20, wherein the adjustment factor is based on or more of the following: the NPV for an active media device is over budget, the NPV for an active media device is under budget, an active media device completes playback, and a bottleneck occurs at the active media device). 

	Per claim 21, XU further teaches “wherein the HCM provides an estimate of a fullness of a media-device buffer” (Claim 4, wherein the HCM provides an estimate of a fullness of a media-device buffer).

Per claim 22, XU further teaches “wherein the determined bandwidth to allocate to each of the plurality of media devices prevents a media device from buffering content already received from a server” (Claim 5, wherein the determined bandwidth to allocate to each of the plurality of media devices prevents a media device from buffering content already received from the serve).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2454